Exhibit 13.2 INTELLIPHARMACEUTICS INTERNATIONAL INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report ofIntellipharmaceutics InternationalInc. (the “Company”) on Form 20-F for the period endingNovember 30, 2010 (the “Report”), I, Shameze Rampertab, Vice President, Finance and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By:/s/ Shameze Rampertab Shameze Rampertab VicePresident, Finance and Chief Financial Officer (Principal FinancialOfficer) Date: May27, 2011
